Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
       
          The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-7,16-18 and 21 are allowed because none of the prior art references of record teaches a device comprising an attachment feature that attaches the device at a dummy cartridge;
wherein a pair of ports, connected to a fluid channel, is dimensioned to mate with a fluid circulation system of a printer when the device is attached to the dummy cartridge and the dummy cartridge is inserted in the printer in the combination as claimed. 

Claims 8, 10-12 and 19-20 are allowed because none of the prior art references of record teaches 
a device comprising a dummy cartridge body designed to be inserted into a cartridge pocket of a printer, an accessory device attached to a receiving structure; wherein the accessory device comprises a fluid channel connecting a pair of ports; and the pair of ports positioned for each port to connect with a fluid circulation system of the printer when the dummy cartridge is inserted into the cartridge pocket of the printer; wherein, when the dummy cartridge is inserted into the cartridge pocket of the printer, the fluid channel is arranged to receive fluid from the printer at a first of the pair of ports and return that fluid to the printer at a second of the pair of ports in the combination as claimed. 

Claims 13-15 are allowed because none of the prior art references of record teaches a method comprising a step of inserting a dummy cartridge into a cartridge pocket of a printer, the dummy cartridge carrying an accessory device, the accessory device providing a fluid interconnect bridge having a pair of ports; wherein inserting the dummy cartridge includes mating the pair of ports with a pair of fluid feed points a fluid circulation system of the printer.

CONCLUSION

            Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 7:30 P.M..
The fax number of this Group 2800 is (571) 273-8300.
   
           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853